 



Exhibit 10.6

(SKYWORKS LOGO) [a09546a0954600.gif]

May 26, 2005

Mr. Kevin Barber
2460 N. Park Blvd.
Santa Ana, CA 91706

Re:     Change in Control / Severance Agreement

Dear Kevin:

This letter sets out the severance arrangements concerning your employment with
Skyworks Solutions, Inc. (“Skyworks”).

1. Change of Control



  1.1.   If: (i) a Change of Control occurs while you are employed by Skyworks
and (ii) your employment with Skyworks is involuntarily terminated without Cause
or you terminate your employment with Skyworks for Good Reason, in either case
within one (1) year after the Change of Control, then you will receive the
benefits provided in Section 1.4 below.     1.2.   “Change of Control” means an
event or occurrence set forth in any one or more of subsections (a) through
(d) below (including an event or occurrence that constitutes a Change of Control
under one of such subsections but is specifically exempted from another such
subsection):

     (a) the acquisition by an individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) (a “Person”) of beneficial ownership of any
capital stock of the Company if, after such acquisition, such Person
beneficially owns (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) 40% or more of either (x) the then-outstanding shares of common
stock of the Company (the “Outstanding Company Common Stock”) or (y) the
combined voting power of the then-outstanding securities of the Company entitled
to vote generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this subsection (a), the
following acquisitions shall not constitute a Change of Control: (i) any
acquisition directly from the Company (excluding an acquisition pursuant to the
exercise, conversion or exchange of any security exercisable for, convertible
into or exchangeable for common stock or voting securities of the Company,
unless the Person exercising, converting or exchanging such security acquired
such security directly from the Company or an underwriter or agent of the
Company), (ii) any acquisition by the Company, (iii) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any corporation controlled by the Company, or (iv) any

781.376.3000 www.skyworksinc.com   20 Sylvan Rd. Woburn, MA 01801 USA

 



--------------------------------------------------------------------------------



 



Kevin Barber
Page 2
May 26, 2005

acquisition by any corporation pursuant to a transaction which complies with
clauses (i) and (ii) of subsection (c) of this Section 1.2; or

     (b) such time as the Continuing Directors (as defined below) do not
constitute a majority of the Board (or, if applicable, the Board of Directors of
a successor corporation to the Company), where the term “Continuing Director”
means at any date a member of the Board (i) who was a member of the Board on the
date of the execution of this Agreement or (ii) who was nominated or elected
subsequent to such date by at least a majority of the directors who were
Continuing Directors at the time of such nomination or election or whose
election to the Board was recommended or endorsed by at least a majority of the
directors who were Continuing Directors at the time of such nomination or
election; provided, however, that there shall be excluded from this clause
(ii) any individual whose initial assumption of office occurred as a result of
an actual or threatened election contest with respect to the election or removal
of directors or other actual or threatened solicitation of proxies or consents,
by or on behalf of a person other than the Board; or

     (c) the consummation of a merger, consolidation, reorganization,
recapitalization or statutory share exchange involving the Company or a sale or
other disposition of all or substantially all of the assets of the Company in
one or a series of transactions (a “Business Combination”), unless, immediately
following such Business Combination, each of the following two conditions is
satisfied: (i) all or substantially all of the individuals and entities who were
the beneficial owners of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 50% of the then-outstanding
shares of common stock and the combined voting power of the then-outstanding
securities entitled to vote generally in the election of directors,
respectively, of the resulting or acquiring corporation in such Business
Combination (which shall include, without limitation, a corporation which as a
result of such transaction owns the Company or substantially all of the
Company’s assets either directly or through one or more subsidiaries) (such
resulting or acquiring corporation is referred to herein as the “Acquiring
Corporation”) in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the Outstanding Company
Common Stock and Outstanding Company Voting Securities, respectively; and
(ii) no Person (excluding any employee benefit plan (or related trust)
maintained or sponsored by the Company or by the Acquiring Corporation)
beneficially owns, directly or indirectly, 40% or more of the then outstanding
shares of common stock of the Acquiring Corporation, or of the combined voting
power of the then-outstanding securities of such corporation entitled to vote
generally in the election of directors (except to the extent that such ownership
existed prior to the Business Combination); or

     (d) approval by the stockholders of the Company of a complete liquidation
or dissolution of the Company.



  1.3.   “Good Reason” will mean (i) you are no longer assigned the duties of
your current position, (ii) you have been assigned duties inconsistent in any
respect with your current position, (iii) your annual base salary has been
reduced, or (iv) the location at which you perform your principal duties for
Skyworks is moved to a new location that is more than 50 miles from the

(SKYWORKS LOGO) [a09546a0954601.gif]





 



--------------------------------------------------------------------------------



 



Kevin Barber
Page 3
May 26, 2005



      location at which you are performing your principal duties for Skyworks on
the date of this agreement.     1.4.   On the date of any termination described
in Section 1.1, (i) Skyworks will at its election either (a) provide you with
salary continuation payments for twelve (12) months based on an amount equal to
two (2) times your total annual compensation for the twelve month period prior
to the Change of Control, including all wages, salary, bonus (as described
below) and incentive compensation, whether or not includable in gross income for
federal income tax purposes, or (b) provide you with a lump sum payment in an
amount equal to the total of the salary continuation payments in (a) immediately
preceding; and (ii) all of your Skyworks stock options will become immediately
exercisable and, except as otherwise stated in this agreement, remain
exercisable for a period of twenty-four (24) months after the termination date,
subject to their other terms and conditions; and each outstanding restricted
stock award and any other award that is based upon the common stock of Skyworks
shall become immediately vested. For purposes of the preceding sentence, the
bonus to be taken into account shall be the greater of your average bonus for
the three years prior to the year in which the Change of Control occurs or your
target bonus for the year in which the Change of Control occurs. Skyworks agrees
to make you whole for any payments owed by you pursuant to so-called
Section 409A (referenced in full in Section 5 of this Agreement) if Skyworks
election to pay you in either a lump sum or as salary continuation shall have
triggered such tax obligation.     1.5.   If any excise tax (the “Excise Tax”)
under Section 4999 of the Internal Revenue Code of 1986 (the “Code”) is payable
by you by reason of the occurrence of a change in the ownership or effective
control of Skyworks or a change in the ownership of a substantial portion of the
assets of Skyworks, determined in accordance with Section 280G(b)(2) of the
Code, then Skyworks shall pay you, in addition to the amount payable under
Section 1.3, an amount (the “Gross-Up Payment”) equal to the sum of the Excise
Tax and the amount necessary to pay all additional taxes imposed on (or
economically borne by) you (including the Excise Tax, state and federal income
taxes and all applicable employment taxes) attributable to the receipt of the
Gross-Up Payment. For purposes of the proceeding sentence, all taxes attributed
to the receipt of the Gross-Up Payment shall be computed assuming the
application of the maximum tax rate provided by law.

2. Termination Without Cause



  2.1.   If, while you are employed by Skyworks, your employment with Skyworks
is involuntarily terminated without Cause, then you will receive the benefits
specified in Section 2.3 below. If your employment is terminated involuntarily
by Skyworks for Cause or by you, you will not be entitled to receive the
benefits specified in Section 2.3 below. This Section 2.1 shall not apply if you
are entitled to receive the benefits set forth in Section 1.3 above.     2.2.  
“Cause” will mean: (i) deliberate dishonesty significantly detrimental to the
best interests of Skyworks or any subsidiary or affiliate; (ii) conduct on your
part constituting an act of moral turpitude; (iii) willful disloyalty to
Skyworks or refusal or failure to obey the directions of the Board of Directors;
(iv) incompetent performance or substantial or continuing inattention

(SKYWORKS LOGO) [a09546a0954601.gif]





 



--------------------------------------------------------------------------------



 



Kevin Barber
Page 4
May 26, 2005



      to or neglect of duties assigned to you. Any determination of Cause must
be made by the full Board of Directors at a meeting duly called, with you
present and voting and, if you wish, with your legal counsel present.     2.3.  
On the date of any termination described in Section 2.1, (i) Skyworks will
provide you with salary continuation payments for twelve (12) months based on an
amount equal to (x) one and one-half (1 1/2) times your then current annual base
salary, plus (y) any bonus then due under Skyworks’ bonus plan, whether or not
includable in gross income for federal income tax; and (ii) all of your Skyworks
stock options will, except as otherwise stated in this agreement, remain
exercisable for a period of 18 months after the termination date, subject to
their other terms and conditions.

3. Non-Solicitation

You agree that while employed by the Company and for one year (1 year)
thereafter, you will not, either directly or through others, raid, solicit, or
attempt to solicit any employee of the Company to terminate his or her
relationship with the Company in order to become an employee to or for any
person or entity. You further agree that you will not disrupt or interfere or
attempt to disrupt or interfere with the Company’s relationships with such
employees. You also agree that in addition to any damages that may be recovered,
the prevailing party in any legal action to enforce this non-solicitation
agreement shall be entitled to recover its costs and attorneys’ fees from the
other party.

4. Death or Disability

In the event of your death at any time during your employment by Skyworks, all
of your then outstanding Company stock options, whether or not by their terms
then exercisable, will become immediately exercisable and remain exercisable for
a period of one year thereafter, subject to their other terms and conditions.

In the event of your disability at any time during your employment by Skyworks,
all of your then outstanding Company stock options, whether or not by their
terms then exercisable, will become immediately exercisable and remain
exercisable so long as you remain an employee or officer of Skyworks and for a
period of one year thereafter, subject to their other terms and conditions.

5. Miscellaneous

All claims by you for benefits under this Agreement shall be directed to and
determined by the Board of Directors of the Company and shall be in writing. Any
denial by the Board of Directors of a claim for benefits under this Agreement
shall be delivered to you in writing and shall set forth the specific reasons
for the denial and the specific provisions of this Agreement relied upon. The
Board of Directors shall afford a reasonable opportunity to you for a review of
the decision denying a claim. Any further dispute or controversy arising under
or in connection with this Agreement shall be settled exclusively by arbitration
in Boston, Massachusetts, in accordance with the rules of the American
Arbitration Association then in effect. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction. The Company agrees to

(SKYWORKS LOGO) [a09546a0954601.gif]

 



--------------------------------------------------------------------------------



 



Kevin Barber
Page 5
May 26, 2005

pay as incurred, to the full extent permitted by law, all legal, accounting and
other fees and expenses which you may reasonably incur as a result of any claim
or contest (regardless of the outcome thereof) by the Company, you or others
regarding the validity or enforceability of, or liability under, any provision
of this Agreement or any guarantee of performance thereof (including as a result
of any contest by you regarding the amount of any payment or benefits pursuant
to this Agreement), plus in each case interest on any delayed payment at the
applicable Federal rate provided for in Section 7872(f)(2)(A) of the Code.

Notwithstanding anything in this letter to the contrary, no provision of this
letter will operate to extend the term of any option beyond the term originally
stated in the applicable option grant or option agreement. This agreement
contains the entire understanding of the parties concerning its subject matter.
This agreement may be modified only by a written instrument executed by both
parties. This agreement replaces and supersedes all prior agreements relating to
your employment or severance. This agreement will be governed by and construed
in accordance with the laws of the State of California.

Neither you nor the Company shall have the right to accelerate or to defer the
delivery of the payments to be made under Section 1.4 or Section 2.3; provided,
however, that if you are a “specified employee” as defined in
Section 409A(a)(2)(B)(i) of the Internal Revenue Code of 1986, as amended (the
“Code”) and any of the payments to be made to you hereunder constitute
“nonqualified deferred compensation” within the meaning of Section 409A of the
Code, then the commencement of the delivery of any such payments will be delayed
to the date that is 6 months after your date of termination.

Please sign both copies of this letter and return one to Skyworks.

     
Sincerely,
  AGREED TO:
 
   
/s/ David J. Aldrich
  /s/ Kevin Barber
 
   
David J. Aldrich, President and CEO
  Kevin Barber
 
   

  Date: May 26, 2005

(SKYWORKS LOGO) [a09546a0954601.gif]

 